Citation Nr: 0124916	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbar 
myofascial strain and degenerative disc disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied an increased disability rating for the veteran's 
service connected lumbar myofascial strain and degenerative 
disc disease.  In December 1997, the RO increased the 
evaluation for this disability to 40 percent.  As this is not 
a full grant of benefits sought on appeal, the claim remains 
open.  

In December 1999, the Board remanded the case to the RO to 
schedule a VA examination of the veteran to ascertain the 
severity of the veteran's service connected low back 
disability.  In May 2000, the veteran was afforded this 
examination.

In July 2001, the veteran testified, via videoconferencing, 
before the undersigned Member of the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected low back disability is 
manifested by complaints of severe back pain and limitation 
of motion.

3.  The evidence does not show ankylosis and neurological 
symptomatology related to his low back disability. 


CONCLUSION OF LAW

The criteria for an increased disability rating for lumbar 
myofascial strain and degenerative disc disease, presently 
evaluated as 40 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, 4.72, Diagnostic Codes 5285, 5286, 5289, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
increased rating prior to July 21, 1997.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended as 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, McQueen 
v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient treatment 
and VA examination have been associated with the claims 
folder.  As VA has secured all medical records that the 
veteran has identified as pertinent to his claim, VA's duty 
to assist the claimant in this regard is satisfied.  See 38 
U.S.C.A. § 5103A.  

The veteran has been afforded VA examinations in conjunction 
with his claim addressing the severity of his service 
connected low back disability.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Additionally, 
the veteran has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  VA outpatient treatments records dated from February 
1996 to May 1997 are significant for complaints of low back 
pain.  These treatment records indicate that his low back 
disability was not surgically correctable.  The veteran's 
pain was treated by medication such as Tylenol #3, Percocet, 
Methadone, and Morphine as well as use of a TENS unit.  
Additionally, he was issued a wheelchair.

In May 1997, the veteran was afforded a VA examination for 
compensation and pension purposes.  He indicated that he had 
pain in his neck and lower back regions that did not radiate 
into his upper or lower extremities.  He was using a brace 
due to his severe low back pain.  This pain occurred with any 
type of lifting or bending, or prolonged walking.  The pain 
was not associated with numbness or weakness, or bowel and 
bladder dysfunction.  He was noted to have marked restriction 
in range of motion with a forward flexion of 10 degrees, 
extension of 5 degrees, lateral bending to 10 degrees, and 
rotation to 20 degrees.  Neurological examination revealed a 
motor function which the examiner described as normal.  
Sensory examination was intact to light-touch, pinprick, and 
proprioception.  His reflexes were 1+ throughout and his gait 
was antalgic.  Accordingly to the examination report, x-rays 
of the veteran's lower back showed mild degenerative changes, 
most markedly at the L5-S1 interspace with no evidence of 
spondylolysis or listhesis.  The examiner noted that the 
veteran had severe myofascial pain syndrome with a severe 
pain in the lower back and the neck region.  Neurological 
examination was normal.    

VA outpatient treatment records from May 1997 to March 1998 
show that the veteran continued on morphine and that pain 
management was effective with this medication.  

A January 1999 Assessment of Ability To Do Work Related 
Activities completed by a VA physician indicates that the 
veteran was not able to stand without interruption for more 
than 15 minutes at a time.  Additionally, he was unable to 
sit without interruption for more than 20 minutes.  He was 
also unable to work for any length of time.  The examiner 
attributed her findings to diagnoses of bilateral carpal 
tunnel syndrome, chronic/severe low back pain, asthma, and 
MRI findings of disc bulging at L4-L5.  

In May 2000, the veteran was afforded a VA spine examination.  
The examiner noted that he had reviewed the veteran's medical 
records and claims folder.  The veteran reported persistent 
pain in his low back extending into his bilateral lower 
extremities.  He also reported numbness in his bilateral 
lower extremities.  He stated that his pain level was a 
baseline 5 out of 10 with constant pain of medium severity.  
He also stated that he has flare-ups approximately once per 
week with his pain increasing to approximately 8 out of 10 in 
severity.  These flare-ups usually have a duration of between 
12 and 24 hours.  According to the examination report, the 
veteran stated that his pain medications, to include MS 
Contin, diclofenac, Fioricet, and gabapentin, provide good 
relief of his pain.  The veteran indicated that his condition 
had stabilized at this time.  The examiner noted that the 
veteran had limited activities secondary to limited range of 
motion and pain.  He was not able to lift heavy objects or 
bend; however, he was "easily able to perform his activities 
of daily living without difficulties."  The examiner noted 
that neurological examination revealed a motor strength of 
5/5 bilaterally throughout with no evidence of weakness 
across any joint or muscle tested.  Range of motion using a 
goniometer was recorded as follows: flexion to 40 degrees, 
extension to 20 degrees, bilateral lateral bending to 35 
degrees, and bilateral rotation to 40 degrees.  Pain was 
reported prior to full extent of range of motion testing of 
the lumbar spine.  With flexion, the pain occurred 
approximately half way through his full range of motion.  
With extension, lateral bending, and rotation, his pain did 
not occur "until the last 85%-90% of his full range of 
motion testing."  There was no clear evidence of muscle 
spasms and no evidence of weakness.  Mild-to-moderate 
tenderness in the lumbosacral spine was noted.  There were no 
posture abnormalities or fixed deformities.  While the 
medical evidence showed an L4-5 disc protrusion with mild-to-
moderate degenerative joint disease of the lumbosacral spine, 
the examiner noted no clear nerve root impingement, no 
evidence of a cauda equina syndrome, and no evidence of 
thecal sac impingement.  An impression of lumbar myofascial 
strain syndrome with degenerative disc disease is noted.  The 
examiner opined that the veteran's back disorder was not 
manifested by symptoms compatible with a sciatic neuropathy.  
Specifically, the examiner cited a lack of radiculopathy on 
examination.  Likewise, a lack of evidence of dropped 
reflexes with symmetrical knee jerk and ankle jerks, 
bilaterally, was noted.  

In July 2001, the veteran testified at a hearing via 
videoconferencing before the undersigned Member of the Board.  
He reported severe back pain that started in the middle of 
his back and radiated into his hips and legs.  According to 
the veteran, this pain was very severe and felt like a hot 
knife or hot pokers going thorough and down his spine.  He 
stated that his pain was continuous.  According to the 
veteran, he could not stand for more than 10 minutes at the 
most and could not walk for more than 35 or 30 feet without 
stopping to rest.  At the time of the hearing, he continued 
on morphine at least three times per day which he stated only 
served to dull the pain.  He used a rigid back brace and two 
walking canes which resulted in a stiff back.  Despite his 
back pain, he continued to work as part the management team 
of an apartment complex where he supervised others.  He 
indicated that he missed at least 30 days in the last 12 
months due to his back disorder and that his wife has to 
assist him in getting dressed.  

II.  Analysis

Service connection for lumbar myofascial strain, mild 
degenerative disc disease in the lumbar region, was 
established by means of a January 1995 rating action as 
service medical records show that a preexisting back 
disability was aggravated by active service with the Florida 
National Guard in April 1992.  A 10 percent disability rating 
was assigned effective August 30, 1993, the date of claim on 
appeal. 

By means of a February 1997 rating action, an increased 
disability evaluation for the veteran's service connected low 
back disability was denied.  The veteran filed a timely 
notice of disagreement of this decision.  By rating action 
dated in December 1997, the RO awarded a 40 percent 
disability evaluation for the veteran's lumbar myofascial 
strain, mild degenerative disc disease, lumbar region, 
effective June 17, 1996.  The veteran continues to express 
disagreement with the evaluation of his service connected low 
back disorder. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2001).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased disability rating is not warranted for the 
veteran's back disability.  

The veteran's current low back disability is presently 
evaluated under Diagnostic Code 5293.  Under these criteria, 
a 40 percent disability rating contemplates severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 60 percent disability 
rating is appropriate with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.72 (2001).

In the present case, the evidence does not show that the 
veteran's low back symptomatology is consistent with 
pronounced intervertebral disc syndrome.  On the contrary, 
the 1997 VA examination shows that his neurological system 
was normal.  Similarly, the 2000 VA examination shows a lack 
of sciatic nerve involvement and a lack of demonstrable 
muscle spasms.  Accordingly, as the evidence does not show 
sciatic neuropathy of other neurological findings as 
contemplated by an increased rating under Diagnostic Code 
5293, an increased disability rating under these diagnostic 
criteria is not warranted.  

The Schedule provides for disability ratings in excess of 40 
percent when criteria are met.  Under diagnostic code 5285, a 
60 percent disability evaluation is appropriate for residuals 
of a fractured vertebra without cord involvement; or abnormal 
mobility requiring neck brace (jury mast).  However, in the 
present case, the evidence does not show, nor does the 
veteran contend, that his present low back disability is 
manifested by a fractured vertebra.  Accordingly, an 
increased disability rating under these criteria is not 
warranted.  Similarly, under Diagnostic Code 5286, a 60 
percent disability rating contemplates complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
disability rating is appropriate for ankylosis of the entire 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Similarly, under 
Diagnostic Code 5289, a 40 percent disability rating is 
available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.  However, the 
evidence does not show, nor does the veteran contend, that he 
presently has ankylosis associated with his low back 
disability.  Accordingly, increased disability ratings under 
Diagnostic Codes 5285, 5286 and 5289 are not warranted.  

In reviewing the evidence, the Board acknowledges that the 
evidence shows persistent complaints by the veteran of 
functional impairment, accompanied by pain.  These complaints 
are significant, not only in view of the rating criteria, 
whereby impairment as manifested by recurrent attacks is to 
be considered in determining the appropriate disability 
level, but also with regard to regulatory provisions 
stipulating that functional impairment is to be considered in 
determining the degree of orthopedic disability.  See 
38 C.F.R. §§  4.40 and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran complains of constant back pain, VA clinical 
evidence shows that his pain management was effective with 
his medication.  Despite his back pain, he continued to work 
missing approximately 30 days of work during the past year.  
Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's low back 
disability is consistent with the 40 percent rating presently 
assigned. 

Based on the evidence set forth above, the Board finds that 
the criteria for an increased disability rating for the 
veteran's service connected lumbar myofascial strain and 
degenerative disc disease, presently evaluated as 40 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5100-5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
4.72, Diagnostic Codes 5285, 5286, 5289, 5293 (2001).



ORDER

An increased disability rating for lumbar myofascial strain 
and degenerative disc disease, presently evaluated as 40 
percent disabling, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

